Citation Nr: 9913803	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-06 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a bilateral leg 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
October 1954.  

This appeal arose from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Boise, Idaho Regional 
Office (RO).  The RO denied the veteran's claim for 
entitlement to service connection for a bilateral leg 
disorder.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's contention is that a disorder of the legs 
manifested by edema, vascular changes, and pain, is a 
residual of an injury in service with development of frost-
bite.  The veteran asserts that while in Korea, a jeep he was 
driving rolled over into a rice paddy, pinning his legs in 
mud for several hours.  In 1984 the veteran had filed a 
separate claim for entitlement to service connection for a 
knee injury resulting from a jeep accident.  That claim was 
denied.  

On enlistment no abnormality of the lower extremities was 
noted.  The veteran reported that he had been previously 
rejected for military service due to a "certain amount of 
sugar" in his urine.  

Service medical records contain no indication of a jeep 
accident or treatment for frostbite or other trauma to the 
legs.  The records showed hospitalization for hepatitis.  
Notes from early December 1952 indicate that the veteran was 
to be evacuated to Japan.  In late December 1952 and January 
1953, he was evaluated for complaints of numbness and pain in 
the arms and legs.  There was no history of a jeep accident, 
no diagnosis of frostbite, and no showing of edema, or 
vascular or skin abnormalities in the lower extremities.  
Diabetes mellitus was strongly suspected but the diagnosis 
could not be made clinically with certainty.  After treatment 
with a diabetic diet his symptoms disappeared. 

On discharge no abnormality of the lower extremities was 
noted.  They were found to be normal.  

Medical records from the 1970's and 1980 were negative for 
residuals of frostbite or any neurological or vascular 
abnormality of the lower extremities.  

A March 1985 Social Security decision made no reference to 
frostbite or neurovascular disease of the lower extremities.  
The veteran was found to have arthritis of the right knee.  

Nonetheless, the veteran submitted lay statements from fellow 
servicemen who recalled that during service the veteran told 
them of his accident.  A retired military officer, Roy Upham 
submitted a statement in March 1985 that the veteran had 
served under his supervision.  He recalled that in Japan the 
veteran reported pain to the midsection following a jeep 
accident in Korea.  No reference was made to an injury to the 
legs or to frostbite.  In May 1985 a statement was received 
from a Carl Sofley.  He stated that he served with the 
veteran and his job involved releasing jeeps.  He stated that 
the veteran returned a jeep that was muddy and dented.  

The veteran reported that the jeep had flipped over throwing 
the veteran out and rolling over his lower body and legs.  
The veteran was not crushed due to soft mud.  The veteran 
reportedly declined an offer to take him for treatment.  

Another serviceman reported his knowledge that the veteran 
was suffering pain from an injury that reportedly had been 
sustained in Korea.  One recalled that the veteran had an 
injury to the legs with frostbite, although it does not 
appear that he had firsthand knowledge of these facts.  

VA medical records from the 1990s and a February 1998 VA aid 
and attendance/housebound examination show diagnoses of 
degenerative joint disease, congestive heart failure, 
coronary artery disease and lower extremity edema.  They do 
not contain an opinion on a link to service.  

In February 1998 Lt. Col. Upham submitted another affidavit.  
He stated that the veteran was evacuated to Japan due to 
serious injuries in a jeep accident and frostbite to the feet 
and legs incurred in Korea.  

The veteran testified at a hearing at the RO about the jeep 
accident.  He stated that after the accident his legs were 
frostbitten and discolored.  He stated that he had problems 
with his legs since that time.  

A VA certified physician assistant submitted statements in 
July 1998 and October 1998.  In the first statement he 
recalled treating the veteran's legs in the 1980s for leg 
problems secondary to an injury incurred in Korea.  In 
October 1998 he wrote that the veteran suffers from venous 
disease which had existed since he knew the veteran.  He 
stated that the veteran felt that it was from frostbite 
following a jeep accident in service.  The physician's 
assistant stated that his disorder was consistent with such 
an injury.  A doctor signed off on the report stating that 
the veteran's "history is entirely correct."  It appears 
that this was intended to be an endorsement of the opinion of 
the physician assistant although it is unclear.  

Treatment records from the 1980s show that the physician's 
assistant did treat the veteran for lower extremity problems.  
The veteran reported lower extremity pain and he was noted to 
have a history of congestive heart failure and hypertension.  

Entitlement to service connection was granted for PTSD in 
February 1999.  The RO found that the veteran was engaged in 
a jeep accident in service as alleged.  

Given that the asserted jeep injury was conceded and there is 
an opinion from a physician assistant that the veteran's 
current disease is consistent with such an injury, there is a 
plausible basis for the claim.  The Board is of the opinion 
that a contemporaneous examination of the appellant as well 
as association with the claims file of any additional records 
of treatment that may have accumulated during the course of 
the appeal would materially assist in the adjudication 
thereof.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that the 
veteran is afforded due process, 38 C.F.R. § 3.103(a) (1998), 
the Board is deferring adjudication of the issue of 
entitlement to service connection for a bilateral leg 
disorder pending a remand to the RO for further development 
as follows:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  



2.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist(s) in order to 
determine the nature and etiology of any 
bilateral leg disorder(s) which may be 
present.  Any further indicated special 
studies or additional consultations are 
authorized if these are deemed to be 
necessary.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s) and the examination 
report(s) should be annotated in this 
regard.  The examiner(s) should review 
the materials in the claims folder in 
detail, and the examination report(s) 
should contain a summary of the relevant 
information extracted from these records.  
The examiner(s) must be requested to 
express an opinion as to whether any 
bilateral leg disorder(s) found on 
examination is/are related to service, 
service documentation of pains in the 
legs, or any incident thereof including a 
jeep accident.  Any opinions expressed 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a bilateral leg 
disorder.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

